Citation Nr: 0837847	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-17 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for cause 
of the veteran's death.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service on January 10, 
1943, and from March 1943 to February 1946.  The veteran died 
in February 1981, and the veteran's widow is the appellant in 
this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO determined that 
the appellant had not submitted new and material evidence to 
reopen the claim of service connection for cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for cause of the veteran's death in an 
August 2002 rating decision.  The appellant did not appeal 
the decision.  

2.  Since the prior August 2002 rating decision which denied 
reopening the claim of service connection for cause of the 
veteran's death, evidence that relates to an unestablished 
fact necessary to substantiate the claim has not been 
presented or secured.  


CONCLUSION OF LAW

The August 2002 rating decision that denied reopening the 
claim of entitlement to service connection for cause of the 
veteran's death is final.  Evidence presented since that 
decision is not new and material.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & West Supp. 2008); 38 C.F.R. §§ 3.156, 3.159, 
20.1103 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  
Applicable Laws and Regulations
New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the claimant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

Service Connection for Cause of Death

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. § 
3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due a service-
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service-connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

At the time of the August 2002 rating decision, which 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for cause 
of the veteran's death, the pertinent evidence of record 
consisted of the veteran's service treatment records, private 
medical records from May 1974 to January 1981, and an April 
2002 private medical certification statement.  The appellant 
contends that the veteran's service-connected right 
nephrolithiasis caused his pancreatic cancer, which caused 
his untimely demise.  In this case, the veteran died in 
February 1981.  The death certificate shows that the disease 
or condition directly leading to the veteran's death was 
pancreatic malignancy, with pyelonephritis and 
nephrolithiasis listed as antecedent causes.  The Board notes 
that during the veteran's lifetime, service connection was in 
effect for right nephrolithiasis, rated as 10 percent 
disabling.  

In the August 2002 rating decision, the RO determined that 
although the evidence submitted by the appellant was not 
previously of record, the evidence was cumulative because it 
only reiterated the fact that the veteran developed 
pancreatic malignancy and pyelonephritis many years following 
discharge from service which resulted in his death.  It was 
noted that the veteran received treatment for his service-
connected right nephrolithiasis and chronic pancreatitis from 
October 1970 to February 1981, but the evidence did not show 
that the veteran's service-connected right nephrolithiasis 
became so severe and disabling to have caused or accelerated 
his death.  As such, the RO concluded that because the 
appellant failed to submit new and material evidence, her 
claim for service connection for cause of the veteran's death 
was not successfully reopened.  The appellant was notified of 
the denial in September 2002, including her appeal rights, 
and she did not appeal the decision.  Thus, it is final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

After having carefully reviewed the evidence of record, the 
Board finds that the appellant has not presented evidence 
since the August 2002 rating decision, which raises a 
reasonable possibility of substantiating the claim of service 
connection for cause of death.  Since the August 2002 rating 
decision, the evidence received into the record includes an 
April 1973 private medical statement, private medical records 
dated April 1973 to January 1981, and an April 2002 private 
certification statement.  Regarding the submitted private 
treatment records and April 2002 private certification 
statement, the Board finds the additional evidence is not new 
and material.  Although the private treatment records and 
certification statement document the veteran's ailments 
subsequently to his death, they are duplicative of the 
private medical records submitted at the time of the last 
final rating decision.  In any event, as they do not address 
the etiology of his death-causing conditions, such records do 
not relate to an unestablished fact necessary to substantiate 
the claim.  

Turning to the April 1973 private medical statement, the 
evidence is new in that it was not of record at the time of 
the previous decision, but the evidence is not material 
because it does not raise a reasonable possibility of 
substantiating the claim.  While the statement reports the 
veteran being hospitalized for chololithiasis, chronic 
cholecystitis, and right multiple nephrolithiasis in December 
1972, as well as undergoing a cholecystectomy operation in 
January 1973, the evidence fails to show that the veteran's 
service-connected condition substantially or materially 
contributed to his death.  Thus, the Board concludes that 
this information, while new, does not raise a reasonable 
possibility of substantiating the claim.  

The evidence received in conjunction with the claim to reopen 
is not new and material, and does not serve to reopen the 
claim for service connection for cause of the veteran's 
death.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

Additionally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2006 letter sent to the appellant 
regarding her claim of service connection for cause of the 
veteran's death.  Specifically, in the July 2006 letter, VA 
informed the appellant that in order to substantiate a claim 
for service connection for cause of the veteran's death, the 
evidence needed to show the cause of the veteran's death, a 
disease or injury in service, and a relationship between the 
cause of death and the disease or injury in service.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The appellant has been apprised of the 
information necessary to reopen her claim in the July 2006 
VCAA letter.

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  Finally, the RO told the appellant 
that she could obtain private records herself and submit them 
to VA.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, private medical records, and private 
medical certification statements dated April 1973 and April 
2002.  

VA has not provided the appellant with an opinion in 
connection with her claim; however, the Board finds that VA 
was not under an obligation to an opinion elicited in 
connection with her claim.  The appellant has not brought 
forth new and material evidence to reopen the claim.  38 
C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured.  For 
these reasons, the Board finds that VA was not under an 
obligation to provide a medical opinion in connection with 
her claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for cause of the veteran's death is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


